DETAILED ACTION

                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Response to Amendment
	Claims 3, 6, 7 and 9-13 have been cancelled; claim 1 has been amended; and claims 1-2, 4-5, 8, and 14-22 are currently pending.  

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-5, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Velichko (US 2013/0200251 A1, hereinafter “Veichko”) in view of Georgiev (US 2013/0128077 A1, hereinafter “Georgiev”) and Hawkins et al. (USPN 5824236 A, hereinafter “Hawkins”).

In regards to claim 1, Velichko discloses (See, for example, Figs. 1 and 3) a light-trapping image sensor, comprising: 
	a pixel array (See, for example, Par [0038]) formed in and on a semiconductor substrate (30, See, for example, Par [0027]) and including photosensitive pixels each including a reflective material forming a cavity (…a reflective cavity may be formed around each photodiode…, See, for example, Par [0027]) around a portion of semiconductor material to at least partly trap light (…until the light is absorbed by the photodiode 34…See, for example, Par [0027]) that has entered the cavity, 
	the cavity having a ceiling (50) at a light-receiving surface of the semiconductor substrate (30), 
	the ceiling (50) forming an aperture (72) for receiving the light into the cavity (…into the reflective cavity around a photodiode and reflected within the reflective cavity until being absorbed by the photodiode. …See, for example, Par [0032]);  and 
	a lens array (…array of lenses 14 … see, for example, Par [0018]) disposed on the pixel array (16), 
	each lens (14) of the lens array being aligned to the aperture of a respective cavity to focus the light into the cavity through the aperture (…light from a scene may be focused onto image sensor 16 by lens 14. … See, for example, Par [0018]) . 

Velichko fails to explicitly teach that a color filter array disposed above the lens array to spectrally filter the light before being focused by the microspheres, the color filter array being an array of identical color filter groups each including a plurality of color filters configured to transmit light in a respective plurality of spectral ranges. 
	Georgiev while disclosing apparatus for capturing images teaches (Fig. 7) each lens being a microsphere (110, see for example, Fig. 5); and a color filter array (250) disposed above the lens array  (210) to spectrally filter the light before being focused by the microspheres, the color filter array (250) being an array of identical color filter groups each including a plurality of color filters configured to transmit light in a respective plurality of spectral ranges (…may use different color filters 250… See, for example, Par [0060]). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by Georgiev because this would help reduce chromatic aberrations. 
	 Velichko as modified above further silent about each color filter array registered to a respective microsphere. 
	Hawkins while disclosing a solid state imager teaches (See, for example, Fig. 6F) each color filter array (150) registered to a respective microsphere (130). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by Hawkins because this would increase fraction of rays directed to photodiodes increasing sensitivity, reduce light loss by eliminating gaps between lenses, and increase resistance to heat treatment. 
	
In regards to claim 2, Velichko discloses (see, for example, Figs. 1 and 3) a backside-illuminated (See, Par [0018]) complementary metal oxide semiconductor image sensor (See, Par [0020]), the semiconductor material being silicon (See, for example, Par [0027]). 
 
In regards to claim 4, Velichko as modified above discloses (Fig. 5, Georgiev) each microsphere (110) being disposed directly on a respective one of the photosensitive pixels (122). 
 
In regards to claim 5, Velichko as modified above discloses (Fig. 5, Georgiev) the pixel array being a rectangular array, the photosensitive pixels (122) having a pixel pitch along rows and columns of the pixel array, the diameter of each microsphere being equal to the pixel pitch (…. the diameter of the microspheres 110 may be approximately the same as the width of the pixels 122, with a microsphere 110 centered on each pixel 122. See, for example, Par [0050]). 
In regards to claim 8, Velichko as modified above discloses that the semiconductor material being silicon (See, for example, Par [0021], Velichko), one of the spectral ranges including near-infrared wavelengths (See, for example, Par [0041], Georgiev). 
In regards to claim 14, Velichko discloses (See, for example, Figs. 1 and 3) the ceiling (50) including metal (See, for example, Par [0030]). 

In regards to claim 16, Velichko discloses (See, for example, Figs. 1 and 3) each cavity further having a floor (42), and sidewalls (36) spanning between the floor (42) and the ceiling (50), wherein, for each cavity, the sidewalls (36) include deep trench isolation (Vertical reflectors 36 may be formed  … using deep trench formation …See, for example, Par [0030]) . 
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Velichko in view of Georgiev and Hawkins as applied to claim 1 above, and in further view of in view of Chen et al. (USPN 8530266 B1, hereinafter “Chen”).

In regards to claim15, Velichko discloses (See, for example, Figs. 1 and 3) each cavity further having a floor (42), and sidewalls (36) spanning between the floor (42) and the ceiling (50), wherein, for each cavity. 

	However, Velichko fails to explicitly teach that the floor includes a respective metal contact for conducting a photo-generated charge out of the cavity. 
 
	Chen while disclosing a backside illuminated image sensor teaches (See, for example, Fig. 1A) the floor (140) includes a respective metal contact for conducting a photo-generated charge out of the cavity. 
	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by Chen because this would help increase the quantum efficiency of the BSI image sensor. This would also help avoid extra step necessary to isolate the floor metal from the circuitry structure. 


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Velichko in view of Georgiev and Hawkins as applied to claim 16 above, and further in view of AHN et al. (US 2016/0035770 A1, hereinafter “AHN”).

In regards to claim 17, Velichko discloses all limitations of claim 1 above except that the deep trench isolation including: metal; and an oxide layer lining the metal. 

	AHN while disclosing an image sensor teaches the deep trench isolation including: metal; and an oxide layer lining the metal (The at least one pixel isolation layer may include an insulating layer surrounding a conductive metal layer. See, for example, Par [0011]). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by AHN because this would help the insulating characteristics of the pixel isolation regions are improved and difference between refractive indexes of the pixel isolation regions and the photoelectric detecting device is increased.  The optical crosstalk between the adjacent photoelectric detecting devices is reduced. 
 
In regards to claim 18, Velichko discloses all limitations of claim 16 above but fails to explicitly teach that the sidewalls being shared between adjacent photosensitive pixels such that, where the deep trench isolation is between adjacent first and second photosensitive pixels, the metal or 
low-index-of-refraction dielectric of the deep trench isolation is lined by a  first oxide layer facing the first photosensitive pixel and a second oxide layer facing the second photosensitive pixel. 

	However, AHN discloses (See, for example, Par [0010]) that the at least one pixel isolation region may include silicon oxide. The at least one pixel isolation region may include an oxide of high permittivity. In addition to that, AHN discloses (See, also in Par [0011]) that at least one pixel isolation layer may include an insulating layer surrounding a conductive metal layer. Furthermore, having a first and a second oxide layers the same would read on the deep trench isolation is between adjacent first and second photosensitive pixels, the metal or low-index-of-refraction dielectric of the deep trench isolation is lined by a first oxide layer facing the first photosensitive pixel and a second oxide layer facing the second photosensitive pixel. 


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by AHN because this would help the insulating characteristics of the pixel isolation regions are improved and difference between refractive indexes of the pixel isolation regions and the photoelectric detecting device is increased.  The optical crosstalk between the adjacent photoelectric detecting devices is reduced. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velichko in view of Georgiev and Hawkins as applied to claim 1 above, and further in view of Konno et al. (US 2008/0142686 A1, hereinafter “Konno”).
 
In regards to claim 19, Velichko discloses (See, for example, Figs. 1 and 3) each cavity further having a floor (42), and sidewalls (36) spanning between the floor (42) and the ceiling (50). 

	However, Velichko fails to explicitly teach that for each cavity, one or both of the floor and the ceiling are at least partly jagged. 

	Konno while disclosing a solid-state imaging element teaches (See, for example, Fig. 7) one or both of the floor (120) and the ceiling are at least partly jagged. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Velichko by Konno because this would help improves detection sensitivity of photo-detector, ensures efficient introduction of photons into photoelectric converter, prevents entry of external noises, and reduces cross-talk between pixels.  

In regards to claim 20, Velichko as modified above teaches (See, for example, Fig. 7, Konno) jagged portions of the one or both of the floor (120) and ceiling having pyramids extending into the semiconductor material (135) enclosed by the cavity.


                                          Allowable Subject Matter
Claims 21- and 22 are allowed over the prior art of record. 

                                           Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


                                                  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893